DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 12-30 in the reply filed on 5/18 is acknowledged.  The traversal is on the ground(s) that claim 19 of species III is directed to training that autoencoder. Applicant respectfully submits that any art that is relevant to use of the claimed autoencoder would most likely be relevant to the claimed training of the claimed autoencoder.  This is found persuasive. Therefore, claims 19-30 is withdrawn from the Requirement for Restriction/Election mailed on 2/23/2021.


Examiner’s Statement of Reason for Allowance
Claims 12-30 and 39-57 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an input graph is received. The input graph comprises a plurality of vertices, each vertex of said plurality of vertices is associated with vertex properties of said vertex. The vertex properties include at least one categorical feature value of one or more potential categorical feature values and a natural way to achieve unsupervised training is with an autoencoder, which is a kind of ANN. An autoencoder functions as an encoder/decoder (codec) that has two sets of layers, for example US publications .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667